Filed 10/29/13 P. v. Long CA3
                                           NOT TO BE PUBLISHED



California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----



THE PEOPLE,

                   Plaintiff and Respondent,                                                 C073261

         v.                                                                     (Super. Ct. No. CM037269)

ROBERT ALLEN LONG,

                   Defendant and Appellant.




         Appointed counsel for defendant Robert Allen Long asked this court to review the
record and determine whether there are any arguable issues on appeal. (People v. Wende
(1979) 25 Cal.3d 436 (Wende).) Finding no arguable error that would result in a
disposition more favorable to defendant, we will affirm the judgment.




                                                             1
                                               I
       Defendant was arrested after he supplied a parole officer with a “false” urine
sample during a parole search of defendant’s residence. One-half gram of
methamphetamine was removed from defendant’s pocket.
       Pursuant to a plea agreement, defendant pleaded guilty to possession of
methamphetamine and admitted a prior serious felony conviction for the limited purpose
of excluding him from serving his sentence in county jail. The trial court sentenced
defendant to three years in state prison, awarded 201 days of presentence credit (101
actual days and 100 conduct days), and imposed various fines and fees.
                                               II
       Appointed counsel filed an opening brief setting forth the facts of the case and
asking this court to review the record and determine whether there are any arguable
issues on appeal. (Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of
the right to file a supplemental brief within 30 days of the date of filing the opening brief.
More than 30 days elapsed and we received no communication from defendant.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                       DISPOSITION
       The judgment is affirmed.


                                                                  MAURO                   , J.


We concur:


              BLEASE                    , Acting P. J.


              DUARTE                    , J.


                                               2